DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (2015/0044445) in view of Rogers et al. (2015/0030859), Weber et al. (2012/0194974), Weber (2012/0236477), and Hatano et al. (2017/0247291).  Regarding claims 1 and 7, Garner discloses a cover glass capable of use with an electronic device, such as a display device ([0023]).  Garner teaches the cover glass is a flat glass sheet, which would have substantially flat external surface in the central zone (figures 1, 3, 4, col. 4 lines 59-61). Garner teaches the cover glass comprises different zones of asymmetric stress.  For example, Garner teaches the cover glass comprises a stress pattern at the edge of the cover glass that is different from the stress pattern at a center region of the cover glass ([0053],[0054]), wherein the edge is interpreted to include the corners (first zone) and the peripheral edges (second zone) of the cover glass, the peripheral edges being contiguous with the corners, and surrounds the central portion (third zone). Garner also specifies the edge can have a higher concentration of ions than the central portion ([0054]), thus suggesting the surface stress of the front compressive stress layer of the central portion (third zone) is less than a surface stress of the first front compressive stress layer. Thus, the stress pattern in the edge is different from the central portion.  Garner further teaches the cover glass can be treated to provide minimal stress on the back surface of the cover glass and selectively heated .  
Garner teaches different regions of stress patterns can be formed in the cover by selective ion exchange on the desired surfaces ([0057]-[0058]).  However, Garner does not differentiate the corner and the peripheral edges of the cover glass.  Rogers teaches a cover glass also having zones of different stress patterns.  Rogers specifies providing extra strength to the corner regions of the cover glass, as they are subjected excess stress due to a fall event ([0070]).  Thus, accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for extra strengthening in the corner areas (which can correspond to a first zone) of the cover glass of Garner, as it is most likely subjected to excess stress due to a fall event, as taught by Rogers.  Naturally, in applying Rogers, the first zone would have highest compressive stress value among the three zones, thus providing for asymmetric stress patterns that are different in all three zones.
Garner is also silent on a glass edge having a curved front surface. Like Garner, Weber teaches a cover glass comprising different stress patterns.  More specifically, Weber teaches the cover glass has a curved surface that curves from a front surface 
Garner teaches different patterns of compressive stress can be formed, including different compressive stress between edge regions and central regions, as well as different depth of layer of compressive stress between top surfaces and bottom surfaces. However, Garner is not explicit about a central region with a front compressive stress layer having a uniform depth across the third zone. Weber also teaches in another reference (‘477) a cover glass with a strengthened region around the peripheral portion of the glass article that is different from a strengthened region in the central portion of the glass article (figure 1 b, [0034]), as well as a top surface having a depth of layer of compressive stress that is different from the depth of layer of compressive stress on the bottom surface (figure 6E, [0066]-[0067]). Weber ‘477 further teaches the front compressive stress layer of the central portion has a uniform depth across the second zone (figure 6E). Such a profile is appropriate when the glass article is used as a cover glass. Garner teaches the glass can be used in a display device ([0023]) and Rogers teaches the glass as cover glass for electronic devices ([0003]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to 
Garner teaches different regions of stress patterns can be formed in the cover by selective ion exchange on the desired surfaces, such as top and bottom surfaces ([0057]-[0058]). Since ion exchange involves the exchange of potassium ions with the sodium ions of the glass ([0054]), the resulting compressive stress is a result of the potassium ion content in the glass surface.  Garner shows in figure 8a a compressive stress layer that includes a surface spike of potassium ions ([0065]).  Thus, this suggests the ion exchange on bottom surface will result in a stress layer that includes a surface spike of potassium ions on the rear surface.  Like Garner, Hatano teaches providing an asymmetrical stress profile across the thickness of a glass ([0041], figure 2). Hatano further teaches providing a compressive stress spike at a bottom surface of glass (aka rear surface), which would naturally correlate to a surface spike of potassium ions on the rear surface, to compensate for potential bending of the glass ([0009]).  Accordingly, for this reason, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a compressive stress layer in the whole of the rear surface to compensate for potential bending of the glass, as taught by Hatano.
Regarding claim 2, as just discussed, a compressive stress layer would be provided to whole of the rear surface to compensate for potential bending of the glass. Also mentioned, Rogers teaches a higher compressive stress at the corners ([0070]) 
Regarding claim 3, Weber teaches a curved edge but fails to disclose an asymmetrically curved edge.  Like Garner, Hatano teaches a strengthen glass article having an asymmetrical stress pattern from the front surface to the rear surface ([0027]), as well as a peripheral portion that has a higher compressive stress than a central portion of the glass article ([0010], [0048]).  Garner further teaches the glass article comprises a curved edge having a curvature that curves from a front surface toward a rear surface and extends past the midplane of the cover glass, such that the curve is asymmetric with respect to a midplane of the glass article (figure 7, [0060]-[0061]).  Garner teaches the edges of the glass article, when used as a cover glass, may be exposed and subjected to damage when dropped. Thus, having such as curved shaped edge would eliminate a sharp corner edge and help mitigate damage.  Accordingly, it would have been obvious to one ordinary skill in the art the time of the invention to have provided for an alternative curve profile, such as the asymmetrically curved edge of Hatano to the glass of Garner, Rogers, Weber and Weber, since such a curved profile is desirable for use in cover glass and help mitigate potential damage.
Regarding claim 4, as discussed with regard to claim 1, Rogers teaches the corners (first zone) would have the highest compressive stress values, as it would provide extra strength during a fall event, thus the first zone corresponding to the corner areas would have a stress pattern having a first compressive surface stress greater than the second compressive surface stress. Furthermore, since the second zone is part of the edge and Garner teaches the edge has a higher concentration of ions than the central portion ([0054]), then the second compressive surface stress exceeds the third surface compressive stress. 
Regarding claim 5, Weber ‘477 shows in figure 1b an edge region that is strengthened, and it appears the edge region comprises less than 205 of the surface area of the cover glass. 
Regarding claim 6, Hatano further teaches examples wherein the depth of layer of compressive stress in the first surface (front surface) of the glass article has a depth of tens of microns, i.e. 47 µm (example 1), 40 µm (example 2), etc. as shown in tables 1 and 2. Hatano also teaches these examples comprises a glass article having a thickness of 0.85mm ([0115]).  Thus, the depth of the third front compressive stress layer is less than half a thickness of the first peripheral portion.  
Response to Arguments
Applicant’s arguments filed October 26, 2020, with respect to the rejection(s) of claim 1 under Garner, Rodgers, Weber and Weber have been fully considered.  Upon further consideration, a new ground(s) of rejection is made in view of Garner and Hatano.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.